                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

OPERATING ENGINEERS
LOCAL 324 PENSION FUND,                      Case No. 2:18-cv-12638

            Plaintiff,                       HONORABLE STEPHEN J. MURPHY, III

v.

WATERLAND TRUCKING
SERVICES, INC.,

            Defendant.
                                 /

                  OPINION AND ORDER GRANTING
          PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [12]

      On November 27, 2017, Plaintiff Operating Engineers Local 324 Pension Fund

sent Defendant Waterland Trucking Services, Inc. a demand seeking payment of

withdrawal liability due in eight installments. ECF 12, PgID 48, 58–60. On January

8, 2018, Defendant sought formal review of the withdrawal assessments made by

Plaintiff. ECF 21-1, PgID 247. On May 14, 2018, Defendant filed a request for

arbitration with the American Arbitration Association ("AAA"). Id. at 248. On August

23, 2018, Plaintiff filed a complaint seeking interim withdrawal liability payments

that Defendant has allegedly failed to make. ECF 1. On January 9, 2019, Plaintiff

filed a motion for summary judgment. ECF 12. The Court reviewed the briefs and

finds that a hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the foregoing

reasons, the Court will grant Plaintiff's motion for summary judgment.




                                         1
                                  BACKGROUND

      Plaintiff is a trust fund established pursuant to a collective bargaining

agreement "entered into between the Operating Engineers Local 324 Union and

certain employers and employer associations, whose members employ members of the

Union." ECF 1, PgID 2.

      Defendant is a Michigan corporation that entered into the collective bargaining

agreement with the Union, of which Plaintiff is a third-party beneficiary. Id.

Defendant is generally engaged in the heavy construction business and owns various

gravel pits from which it mines mineral resources to produce construction materials

for construction projects. ECF 21-1, PgID 249–50. Pursuant to its agreement with the

Union, Defendant's operators became participants in the Fund. Id. at 250–51.

Defendant claims that it was forced to lay off employees with the unanticipated

decline in the construction business throughout Michigan, causing it to incur partial

withdrawal liability and then complete withdrawal liability. Id. at 251. Defendant

ceased all active operations in 2013. Id.

      On November 27, 2017, Plaintiff advised Defendant that it had incurred

withdrawal liability in the amount of $3,339,420.00. ECF 1, PgID 3. Pursuant to the

Multiemployer Pension Plan Amendments Act of 1980 ("MPPAA"), 29 U.S.C.

§§ 1381–1453, Plaintiff sent Defendant a notice and demand for payment of the

withdrawal liability. Id. at 4. In response, Defendant filed a request for arbitration.

ECF 21-1, PgID 248. During the pendency of the arbitration, it is undisputed that

Defendant failed to make any withdrawal liability payments to Plaintiff. See id. at




                                            2
251; ECF 12, PgID 49. Plaintiff then filed the case pursuant to 29 U.S.C. §§ 1399,

1401, and 1451 to collect three unpaid installments of withdrawal liability payments

totaling $2,122,767.00. ECF 12, PgID 48–49; ECF 1, PgID 5. And Plaintiff filed a

motion for summary judgment, which is now before the Court. ECF 12.

      Plaintiff argues that, during the pendency of the arbitration, Defendant must

make interim withdrawal liability payments plus interest, costs, attorney's fees, and

liquidated damages. Id. at 52.

      Defendant argues that it will suffer irreparable harm if forced to make any of

the interim payments during the pendency of the arbitration. ECF 21-1, PgID 260.

Defendant further asserts that Plaintiff's claims are frivolous because Defendant is

entitled to ERISA's "building and construction industry" exception. Id. at 254–60.

Finally, Defendant argues that it was not permitted an opportunity to conduct

discovery in the case. Id. at 262–63.

                                 LEGAL STANDARD

      "The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A party must support its assertion that there is no genuine dispute of

material fact by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits or
      declarations, stipulations (including those made for purposes of the
      motion only), admissions, interrogatory answers, or other materials; or




                                          3
      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot produce
      admissible evidence to support the fact.


Fed. R. Civ. P. 56(c)(1). "The court need consider only the cited materials, but it may

consider other materials in the record." Fed. R. Civ. P. 56(c)(3).

      The moving party bears the initial burden of demonstrating the absence of any

genuine dispute as to a material fact, and all inferences should be made in favor of

the nonmoving party. Celotex, 477 U.S. at 323. The moving party discharges its

burden by "'showing'—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party's case." Horton v. Potter, 369 F.3d

906, 909 (6th Cir. 2004) (citing Celotex, 477 U.S. at 325).

      Once the moving party has met its initial burden, the burden then shifts to the

nonmoving party, which "must do more than simply show that there is some

metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). "[T]he mere existence of a scintilla of evidence

in support of the [nonmoving party's] position will be insufficient [to defeat a motion

for summary judgment]; there must be evidence on which the jury could reasonably

find for the [nonmoving party]." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986).

                                    DISCUSSION

I.    The MPPAA

      ERISA and the MPPAA require an employer that withdraws, either partially

or completely, from a multiemployer pension fund to compensate the fund for its



                                           4
share of unfunded, vested benefits. See 29 U.S.C. § 1381. After an employer

withdraws, the fund determines the amount the employer owes, notifies the employer

of the amount, provides a schedule for liability payments, and demands payment in

accordance with the schedule. Id. §§ 1382, 1399(b)(1). After receiving a demand, the

employer may ask the fund for a formal review of its liability determination, and the

fund must then explain the basis for its determination. Id. § 1399(b)(2)(A)–(B). The

employer may initiate arbitration if it disagrees with the determination. Id.

§ 1401(a)(1).

      But even if the employer disputes the fund's determination and seeks

arbitration, it must still make interim withdrawal liability payments to the fund. Id.

§ 1399(c)(2), (d); Marvin Hayes Lines, Inc. v. Central States Se. and Sw. Areas Pension

Fund, 814 F.2d 297, 299 (6th Cir. 1987). If an arbitrator later decides that the

employer had no duty to pay withdrawal liability or owes the fund more than initially

determined, "any necessary adjustments in subsequent payments for overpayments

or underpayments" will be ordered. 29 U.S.C. § 1401(d). But if the employer fails to

pay withdrawal liability upon demand, the fund may file a civil action to collect it, id.

§ 1451(b), as Plaintiff has done here.1




1 The same parties already litigated a prior partial withdrawal liability case in the
Eastern District of Michigan. The court in the prior case granted Plaintiff's motion
for summary judgment, finding that Defendant's arguments about the "construction
industry exception" were not suitable for review by the court and that Defendant
failed to show irreparable harm. See Operating Engineers Local 324 Pension Fund v.
Waterland Trucking Serv. Inc., 2:12-11876 (E.D. Mich. Mar. 27, 2013). The prior case
was determined before an opinion was issued in Findlay Truck Line, Inc. v. Cent.
States, Southeast & Southwest Areas Pension Fund, 726 F.3d 738 (6th Cir. 2013).


                                           5
      Defendant first disputes that it is required to make interim payments because

the payments will cause irreparable harm. ECF 21-1, PgID 260. But the MPPAA

states that "[w]ithdrawal liability shall be payable in accordance with the schedule

set forth by the [fund] beginning no later than 60 days after the date of the demand,"

and that "[p]ayments shall be made by the employer . . . until the arbitrator issues a

final decision with respect to the determination submitted for arbitration." 29 U.S.C.

§§ 1399(c)(2), 1401(d) (emphasis added). The Sixth Circuit has upheld the "pay now,

dispute later" principle based on the plain language of the MPPAA and specifically

held that there is no exception "to interim payments for employers that would suffer

irreparable harm." Findlay, 726 F.3d at 754. Defendant asks the Court to ignore

Findlay and instead apply the McNicholas standard from the Fifth and Seventh

Circuits that provides an exception to interim withdrawal payments as long as the

employer shows that (1) the fund's claim is frivolous, and (2) the payments will cause

the employer irreparable harm. Robbins v. McNicholas Transp. Co., 819 F.2d 682,

685 (7th Cir. 1987).

      The Court will not do so. The Sixth Circuit surveyed how each Circuit—

including the Fifth and Seventh Circuits under McNicholas—addresses the "pay now,

dispute later" principle and expressly declined to recognize an equitable exception for

irreparable harm. Findlay, 726 F.3d at 750–52. Defendant's claim that making the

payments will cause irreparable harm is meritless and futile under that law.

Defendant must pay the withdrawal payments during the pendency of arbitration.

And the Court will grant Plaintiff's motion for summary judgment.




                                          6
II.   Building and Construction Exception

      Defendant further argues that it should not be required to make interim

withdrawal payments because it falls under the "construction industry exception."

ECF 21-1, PgID 254–60. Defendant claims that Plaintiff's claims are frivolous, and

therefore its situation is distinguishable from that in Findlay. Id. Essentially,

Defendant argues that it should not be liable for withdrawal payments at all. The

issue before the Court here, however, is not whether Defendant meets the threshold

for the construction industry exception. Rather, the question is whether Defendant

must make interim withdrawal liability payments while the arbitration on the

construction industry exception is pending. Disputes over "the applicability of the

building and construction industry exception . . . [are] subject to MPPAA's mandatory

arbitration requirement." Bd. of Trs., Sheet Metal Workers' Nat'l Pension Fund v.

Palladium Equity Partners, LLC, 722 F. Supp. 2d 854, 874 (E.D. Mich. 2010).

Defendant's claim that Plaintiff's underlying claim for withdrawal payments is

frivolous must be left to the arbitrator to decide under the "pay now, dispute later"

system. The argument is also irrelevant and futile.

      Furthermore, as outlined above, Findlay governs determinations of whether

interim withdrawal payments must be made during pending arbitration, and the

Court will not adopt the McNicholas standard from the Seventh Circuit as requested

by Defendant. To do so would contradict prevailing circuit law in Findlay which

expressed concern "that considering the frivolousness of a fund's claim may encroach

upon the Arbitrator's authority under the MPPAA." Findlay, 726 F.3d at 751 n.6.




                                         7
III.   Discovery

       Finally, Defendant argues that it was not afforded an opportunity to conduct

discovery, that it has not received any discovery from Plaintiff, and that it therefore

cannot properly respond to Plaintiff's motion for summary judgment. ECF 21-1, PgID

262–64. Defendant previously asserted the same claim, see ECF 13, and the Court

already found that Defendant failed to show good cause to extend the scheduling

order and allow additional time for discovery. The Court determined that Plaintiff

had provided Defendant sufficient discovery from both the present action and the

arbitration action. ECF 22. Defendant provided no additional evidence that Plaintiff

has failed to provide discovery, but Defendant simply reiterates the arguments from

its motion to extend the scheduling order—which the Court already denied. And

Plaintiff again demonstrated that it had served discovery on Defendant. ECF 23,

PgID 399, n.2. Defendant's arguments that it has not had an opportunity to conduct

discovery lack merit.

                                   CONCLUSION

       It is undisputed that (1) Plaintiff made a demand for withdrawal liability,

(2) Defendant disputes the claim and filed a request for arbitration, and

(3) Defendant has failed to pay any of its withdrawal payments during the pendency

of the arbitration on the underlying claim. Under the MPPAA's "pay now, dispute

later" principle, Defendant must pay interim withdrawal payments during a pending

arbitration even if it disputes the underlying claim and alleges that it will suffer




                                          8
irreparable harm. The Court will therefore grant Plaintiff's motion for summary

judgment.

                                     ORDER

      WHEREFORE, it is hereby ORDERED that Plaintiff's motion for summary

judgment [12] is GRANTED.

      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: September 19, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 19, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                        9
